JIS 44 (Rev, 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace por supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SE INSTRUCTIONS ON MENT PAGE OF THIS FORM.)

ken aa THE Rs ROSSELLO ERBERNPANES INVESTMENTS LLC,

CLUTCH CONSULTING LLC

 

(b) County of Residence of First Listed Plaintiff MAYAGUEZ, PR
(EXCEPT IN US. PLAINTIFF CASES)

County of Residence of First Listed Defendant _ Carolina, PR
(IN OLS. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (ff Known)
Colon Ramirez LLC
PO Box 361920

San Juan, PR 00936-1920

 

 

II. BASIS OF JURISDICTION (Mace an ON" in Qnae Boe Cady) Ill. CITIZENSHIP OF PRI NCIPAL PARTIES (Place an °X" in One Box for Maint}
(hor Diversity Cases Guilty) and One Box for Defendant)
Ol US. Government Ai Federal Question PTF DEF PTF DEF
Plaintiff (OLS. Government Nota Party) Citizen of This State ool 1 Incorporated vr Principal Place o4 oO4
of Business In This State
42.) US. Government 4 Diversity Citizen of Another State O 2 J 2° Incorporated and Principal Place oO oO8
Defendant (ledicate Crizenship af Parties often fl) of Business In Another State
Citizen or Subject of a 3 O 3 Foreign Nation 1 6 6
Foren Country

 

 

IV. NATURE OF SUIT (Place an "XN" in One Box Only)

Click here for: Nature of Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

 

 

l CONTRACT TORTS FORFETTURE/PENALTY BANKRUPTCY OTHER STATUTES
7 110 Insurance PERSONAL INJURY PERSONAL INJURY — [0 625 Drug Related Seizure O 422 Appeal 28 USC 158 375 False Claims Act
O 120 Manne J 310 Airplane OF 365 Personal Injury - of Property 22 USC 881) [0 423 Withdrawal O 376 Qu Tam (31 USC
0 130 Miller Act 7 315 Airplane Product Product Liability 7 690 Other 28 USC 157 372%a))
5 140 Negotiable Instrument Liability 1 367 Health Care 1 400 State Reapportionment
J 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act GO 330 Federal Employers’ Product Liability O 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability 7 368 Asbestos Personal 835 Patent - Abbreviated 4 460 Deportation
Student Loans 4 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Produet Liability O 840 Trademark Cormupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran's Benefits O 350 Motor Vehicle FT 370 Other Fraud A 710 Fair Labor Standards O 861 HIA (1395ff) O 490 Cable'Sat TV
0 160 Stockholders” Suits 1 355 Motor Vehicle 371 Trithin Lending Act 0 862 Black Lung (923) 4 850 Secunties/Commodities!
GO 190 Other Contract Product Liability 1 380 Other Personal O 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 890 Other Statutory Actions
0 196 Franchise Injury 385 Property Damage 740 Railway Labor Act M1 865 RSI (405(g¢)) 1 891 Agneultural Acts
7 362 Personal Injury - Product Liability 1 751 Family and Medical O 893 Environmental Matters
Medical Malpractice Leave Act 1 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [9 790 Other Labor Litigation FEDERAL TAX SUITS Act
4 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O 870 Taxes (U.S. Plainiff O 896 Arbitration
4 220 Foreclosure Al 441 Voting 7 463 Ahen Detainee Income Security Act or Defendant) 7 899 Administrative Procedure
1 230 Rent Lease & Ejectment 4 442 Employment 1 310 Motions to Vacate 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land O 443 Housing Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations 7 $30 General 950 Constitutionality of
OF 290 All Other Real Property 1 445 Amer. w/Disabilities - | $35 Death Penalty IMMIGRATION State Statutes
Employment Other: 462 Naturalization Application
O 446 Amer. w/Disabilities - | 540 Mandamus & Other [7 465 Other Immigration
Other TF 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
TJ $60 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box ¢ July)

SAI Original 12 Removed from JT 3 Remanded from 14 Reinstatedor 1 5 fransferred from © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do nor cite jurisdictional statutes unless diversity):
Fair Labor Standards Act, 29 U.S.C. § 203

Brief description of cause

VI. CAUSE OF ACTION

 

 

VU. REQUESTED IN & CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv_P. 250,000.00 JURY DEMAND: M Yes ONo
VIII. RELATED CASE(S) __

IF ANY meee” UDGE —— DOCKET NUMBER oe
DATE SIGNATURE OF ATTORNEY OF RECORD
04/04/2019 maakt °

 

 

=——

FOR OFFICE USE ONLY \ ee

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
